Title: 4 Tuesday.
From: Adams, John
To: 


       Let any man, suppose of the most improved understanding, look upon a watch, when the Parts of it are separated. Let him examine every Wheel and spring seperately by itself. Yet if the Use and Application of these springs and Wheels is not explained to him, he will not be able to judge of the Use and Advantage of particular Parts, much less will he be able, if he sees only one wheel. In like manner We who see but a few coggs in one Wheel of the great Machine of the Universe, can make no right Judgment of particular Phœnomena in Nature.— Spent the Evening at Mr. Swans.
      